Appeal by claimant from a decision of the Workmen’s Compensation Board which rescinded the decision of the referee making further awards to claimant for injuries allegedly resulting from a compensable accident which befell him in 1933. The awards were revoked upon the ground that causal relation between accident and disabling condition in question (osteoarthritis of *917the hip) was not established. There was sufficient evidence to sustain the decision appealed from. Decision affirmed, without costs. All concur.